Case: 2:20-cv-02982-JLG-KAJ
 Franklin                        Docof#:the
          County Ohio Clerk of Courts    2 Filed:
                                            Common06/10/20  Page:
                                                     Pleas- 2020   1 of
                                                                 May 11 193  PAGEID #: 235
                                                                        6:57 PM-20CV003156

                                                                                     EXHIBIT A

                          IN THE COURT OF COMMON PLEAS
                              FRANKLIN COUNTY, OHIO

BLUE FIRE CAPITAL, LLC,             )
805 Main Street                     )
Paris, Kentucky 40361               )                Case No.
                                    )
              Plaintiff,            )
                                    )
v.                                  )
                                    )
PIES & PINTS DEVELOPMENT            )
PARTNERS, LLC,                      )
8462 Grennan Woods Drive            )
Powell, Ohio 43065                  )
                                    )
       Also Serve:                  )
       PIES & PINTS DEVELOPMENT )
       PARTNERS, LLC,               )
       c/o Capitol Services, Inc.   )
       1675 S. State Street, Ste. B )
       Dover, DE 19901              )
                                    )
and                                 )
                                    )
ROBERT A. LINDEMAN,                 )
8462 Grennan Woods Drive            )
Powell, Ohio 43065                  )
                                    )
              Defendants.           )


 VERIFIED COMPLAINT FOR TEMPORARY, PRELIMINARY, AND PERMANENT
                 INJUNCTIVE RELIEF AND DAMAGES


       Plaintiff Blue Fire Capital, LLC states as follows for its Verified Complaint against

Defendants Pies & Pints Development Partners, LLC and Robert A. Lindeman.

                                           PARTIES

       1.      Plaintiff Blue Fire, LLC (“Blue Fire”), is a Kentucky limited liability company with

its principal place of business at 805 Main Street, Paris, Kentucky 40361.
Case: 2:20-cv-02982-JLG-KAJ
 Franklin                        Docof#:the
          County Ohio Clerk of Courts    2 Filed:
                                            Common06/10/20  Page:
                                                     Pleas- 2020   2 of
                                                                 May 11 193  PAGEID #: 236
                                                                        6:57 PM-20CV003156




        2.     Defendant Pies & Pints Development Partners, LLC (“PPDP”) is a Delaware

limited liability company with its principal place of business located at 8462 Grennan Woods

Drive, Powell, Ohio 43065. PPDP can be served with process by serving its registered agent,

Capitol Services, Inc., 1675 South State Street, Suite B, Dover, Delaware 19901.

        3.     Defendant Robert A. Lindeman is a resident of Ohio residing at 8462 Grennan

Woods Drive, Powell, Ohio 43065.

                                 JURISDICTION AND VENUE

        4.     This Court had jurisdiction over this lawsuit because the damages and relief sought

are within the jurisdictional limits and authority of this Court. Venue is proper in Franklin County,

Ohio because a substantial part of the events giving rise to this action occurred in Franklin County,

Ohio.

                                              FACTS

        5.     This dispute involves several entities and individuals involved in the development

and operations of twelve restaurants under the “Pies & Pints” brand. The entities and individuals

involved are identified on the following chart:




                                                  2
Case: 2:20-cv-02982-JLG-KAJ
 Franklin                        Docof#:the
          County Ohio Clerk of Courts    2 Filed:
                                            Common06/10/20  Page:
                                                     Pleas- 2020   3 of
                                                                 May 11 193  PAGEID #: 237
                                                                        6:57 PM-20CV003156




       6.       As the chart shows, Blue Fire is a Kentucky limited liability company that holds a

50% interest in PPDP. Mr. Michael Sloane is the manager of Blue Fire.

       7.       PPDP is a Delaware limited liability company that holds a 60% membership

interest in Pies & Pints Management Company, LLC (“PPMC”). In this action, Blue Fire Seeks,

inter alia, to enjoin PPDP and its sole manager, Defendant Lindeman, from taking further unlawful

actions as the sole manager of PPDP and as an officer and manager of PPMC that pose an imminent

existential threat to PPMC and Blue Fire’s indirect interest in PPMC.

       8.       PPDP was formed on August 25, 2011 for the purpose of investing in and

developing the Pies & Pints restaurant brand.

       9.       PPDP is governed by an operating agreement that became effective on

September 1, 2011. A true and correct copy of that PPDP operating agreement is attached hereto

as Exhibit 1.




                                                3
Case: 2:20-cv-02982-JLG-KAJ
 Franklin                        Docof#:the
          County Ohio Clerk of Courts    2 Filed:
                                            Common06/10/20  Page:
                                                     Pleas- 2020   4 of
                                                                 May 11 193  PAGEID #: 238
                                                                        6:57 PM-20CV003156




        10.   On the date the operating agreement became effective, PPDP appointed Defendant

Lindeman as the sole manager of PPDP. A true and correct copy of the written consent of the

members of PPDP appointing Defendant Lindeman is attached as hereto Exhibit 2.

        11.   PPMC’s original operating agreement became effective July 31, 2012. A true and

correct copy of that PPMC operating agreement is attached hereto as Exhibit 3. PPMC has two

members, PPDP, which holds a 60% ownership interest in PPMC, and KSDB, LLC (“KSDB”),

which holds a 40% interest. The members of KSDB are Ms. Kimberly Shingledecker and

Mr. David Bailey.

        12.   Defendant Lindeman has served as the sole manager of PPDP and as the manager

of PPMC since 2011.

        13.   PPMC amended its original operating agreement in early 2020. A true and correct

copy of the Amended Restated Limited Liability Company Operating Agreement of PPMC

effective December 31, 2019 (the “Amended Agreement”) is attached hereto as Exhibit 4.

        14.   Prior to the execution of the Amended Agreement, the management of PPMC was

controlled by Defendant Lindeman as the sole manager of PPDP and as a manager of PPMC.

        15.   In 2019, Blue Fire sought to change the governance of PPMC so that Defendant

Lindeman was no longer in sole control of PPMC because it determined that the interests of the

beneficial owners of PPMC were not being represented by Defendant Lindeman on key issues

relating to the management of the Company. For example, Blue Fire was concerned about

Defendant Lindeman’s lack of transparency in the management of PPMC and certain conflicts of

interest.

        16.   Thus, the Amended Agreement was drafted for the purpose of changing the

governance so that PPMC was exclusively controlled by a board of four managers, all of whom


                                              4
Case: 2:20-cv-02982-JLG-KAJ
 Franklin                        Docof#:the
          County Ohio Clerk of Courts    2 Filed:
                                            Common06/10/20  Page:
                                                     Pleas- 2020   5 of
                                                                 May 11 193  PAGEID #: 239
                                                                        6:57 PM-20CV003156




have a financial interest in the Company, and so that it would no longer be controlled solely by

Defendant Lindeman.

       17.     It was important to Blue Fire to ensure that, once the four-member board was in

place, the managers on board could not be easily removed. Thus, the Amended Agreement was

drafted in a manner that guaranteed that the managers serving on the Board would have strong

protection from removal and could not be removed through the actions of a single person. In order

to provide even greater protection for the Board, one Amended Agreement was drafted to prohibit

the removal of a member of the Board without the specific consent of the entity, such as Blue Fire,

that designated the manager to the Board. [Exhibit 4, Amended Agreement (“Am. Agmt.”) §

11.2(c).]

       18.     After the Amended Agreement was finalized, Defendant Lindeman executed an

Employment Agreement dated January 1, 2020. A true and correct copy of that agreement is

attached hereto as Exhibit 5.

       19.     In March 2020, Mr. Sloan, Ms. Shingledecker and Mr. Bailey, who serve as

managers on PPMC’s Board and who represent a majority of the Board of PPMC, took action to

terminate Defendant Lindeman’s employment as president of PPMC and to hire Mr. Martin

O’Dowd as PPMC’s president effective March 16, 2020. A true and correct copy of the Action

by Written Consent of the Managers Without a Meeting dated March 16, 2020 (the “March 2020

Manager Action”) documenting that action is attached hereto as Exhibit 6.

       20.     The actions by PPMC’s Board terminating Defendant Lindeman’s employment and

hiring Mr. O’Dowd as president were authorized by the Amended Agreement and carried out in

accordance with its terms.




                                                5
Case: 2:20-cv-02982-JLG-KAJ
 Franklin                        Docof#:the
          County Ohio Clerk of Courts    2 Filed:
                                            Common06/10/20  Page:
                                                     Pleas- 2020   6 of
                                                                 May 11 193  PAGEID #: 240
                                                                        6:57 PM-20CV003156




       21.     On April 1, 2020, Defendant Lindeman as the sole manager of PPDP, purported to

cause PPMC to take certain actions by written consent of the members of PPMC without a meeting

(the “April 2020 Member Action”). A true and correct copy of the April 2020 Member Action is

attached as Exhibit 7. [Exhibit 7, 1.]

       22.     Through the April 2020 Member Action, Defendant Lindeman has illegally

attempted to unilaterally undo the March 2020 Manager Action and seize control of PPMC. [Id.]

Through the April 2020 Member Action, Defendant Lindeman purported to: (1) amend the

Amended Agreement to become the Second Amended and Restated PPMC Limited Liability

Company Operating Agreement dated April 1, 2020 (the “Second Amended Agreement”); (2)

reduce the Board of Managers from four to one by unilaterally repealing Sections 6.1(c)(ii)-(iii) of

the Amended Agreement; (3) elect himself as the sole Manager of PPMC; (4) terminate Martin

O’Dowd as President of the Company; and (5) hire himself as President and CEO of PPMC. [Id.]

       23.     Defendant Lindeman claims that he is authorized to take these actions by a

“Majority Vote of the Members” under Section 6.3(b) of the Amended Agreement. [See Letter By

Attorney Wcislo Dated April 1, 2020 (“Wcislo Letter”), attached hereto at Exhibit 8.]

       24.     Defendant Lindeman has taken these illegal actions in direct violation of the

Amended Agreement at the worst possible time -- during the COVID-19 pandemic.                  It is

imperative for PPMC to have stable, independent leadership in place that will follow the Board’s

directives so that it can successfully navigate in the current environment.

       25.     The actions by Defendants Lindeman and PPDP have placed PPMC and Blue Fire’s

interest in it at immediate risk of irreparable harm because they have created internal and external

turmoil and confusion on the basic issue of who is running PPMC -- the Board and its duly-




                                                 6
Case: 2:20-cv-02982-JLG-KAJ
 Franklin                        Docof#:the
          County Ohio Clerk of Courts    2 Filed:
                                            Common06/10/20  Page:
                                                     Pleas- 2020   7 of
                                                                 May 11 193  PAGEID #: 241
                                                                        6:57 PM-20CV003156




appointed president, Mr. DO’Dowd, or Mr. Lindeman – resulting in a leadership emergency as the

Company works to survive the pandemic.

       26.    In order for PPMC to survive, it is critical that the Company maintain its

relationships and have clear communication with its stakeholders, i.e. its employees, owners,

landlords, banks, lender, investors, and vendors. These stakeholders must know who is running

the Company and work with it to survive. The actions by Defendants Lindeman and PPDP put the

Company and Blue Fire’s interest in it at imminent risk of loss by causing the Company’s

stakeholders to lose confidence in its management thereby jeopardizing those relationships at a

time the Company is fighting to survive.

       27.    The actions by Mr. Lindeman and PPDP violate the terms and the intent of the

Amended Agreement. The Amended Agreement was drafted for the purpose of changing the

governance of the Company so that it would no longer be controlled solely by Mr. Lindeman, but

rather exclusively by a Board of four managers, all of whom have a financial interest in the

Company.

       28.    As PPDP’s sole manager, Defendant Lindeman owes Blue Fire the fiduciary duties

of care and loyalty in all dealings and transactions relating to PPDP. The actions by Defendant

Lindeman not only violate the terms and intent of the Amended Agreement, they also breach

fiduciary duties that Defendant Lindeman owes to PPDP and its other member, Blue Fire, as

PPDP’s sole manager. Defendant Lindeman has single-handedly placed PPMC at imminent risk

of failure and Blue Fire at risk of losing its interest in PPMC. Defendants Lindeman and PPDP

must be enjoined from doing further harm.




                                              7
Case: 2:20-cv-02982-JLG-KAJ
 Franklin                        Docof#:the
          County Ohio Clerk of Courts    2 Filed:
                                            Common06/10/20  Page:
                                                     Pleas- 2020   8 of
                                                                 May 11 193  PAGEID #: 242
                                                                        6:57 PM-20CV003156




                           COUNT ONE
      TEMPORARY, PRELIMINARY AND PERMANENT INJUNCTIVE RELIEF

        29.     Blue Fire restates the foregoing allegations in paragraphs 1 through 28 as if

specifically set forth here.

        30.     Defendant Lindeman’s illegal actions taken as the sole manager of PPDP have

placed Blue Fire at imminent risk of irreparable harm. Defendants’ actions place PPMC at

immediate risk of failure, thereby placing Blue Fire at immediate risk of losing its interest in

PPMC.

        31.     Granting Blue Fire the temporary, preliminary and permanent injunctive relief that

it seeks will prevent immediate and irreparable harm to Blue Fire.

        32.     Granting Blue Fire’s request for injunctive relief will not harm third parties. To the

contrary, it will benefit all of the persons and entities that have an interest in PPMC.

        33.     Blue Fire is entitled to the injunctive relief it requests because it is likely to succeed

on the merits as stated in its Motion for Temporary Restraining Order and Preliminary Injunction

and the Affidavit of Michael Sloane which are filed contemporaneously herewith and incorporated

herein by reference.

        34.     The public interest will be served by granting Blue Fire’s request for injunctive

relief because the public, the employees of PPMC’s twelve Pies & Pints restaurants, and the

entities that own interests in PPMC will all benefit if PPMC has stable, independent management

in place to navigate the COVID-19 pandemic.

        35.     The Court should, therefore, grant Blue Fire’s request for temporary and

preliminary and permanent injunctive relief as requested and its Motion for Temporary Restraining

Order and Preliminary Injunction. The Court should also grant Blue Fire’s request for permanent

injunctive relief at the conclusion of this action.

                                                      8
Case: 2:20-cv-02982-JLG-KAJ
 Franklin                        Docof#:the
          County Ohio Clerk of Courts    2 Filed:
                                            Common06/10/20  Page:
                                                     Pleas- 2020   9 of
                                                                 May 11 193  PAGEID #: 243
                                                                        6:57 PM-20CV003156




                                      COUNT TWO
                                 DECLARATORY JUDGMENT

        36.     Blue Fire restates the foregoing allegations in paragraphs 1 through 35 as if

specifically set forth here.

        37.     An actual and justiciable controversy exists between Blue Fire and Defendants

Lindeman and PPDP requiring this Court declare the rights and obligations of the parties of the

Amended Agreement.

        38.     Entering a declaratory judgment in this action will serve a useful purpose in that it

will clarify and settle the legal issues presented and provide relief from the uncertainty, insecurity,

and controversy that Defendants’ illegal actions have caused.

        39.     The Court is requested to review the provisions of the Amended Agreement set

forth below and grant Blue Fire the declaratory relief it seeks.

        40.     Blue Fire has the right under the Amended Agreement to designate a Manager to

serve on PPMC’s Board. Blue Fire has designated Michael Sloane as the Blue Fire Manager on

the Board. [Exhibit 4, Am. Agmt. § 6.1(c)(ii).]

        41.     The Amended Agreement specifically grants PPMC’s Board with full and

exclusive control of PPMC and provides the managers with ironclad protection from removal.

With regard to the Board’s exclusive control, the Amended Agreement provides:

                (a) Board. Except as otherwise specifically provided in this
                Agreement or by applicable law, the Board will have full,
                complete and exclusive authority to manage, direct and control
                the business, affairs and properties of the Company and to
                perform any other acts or activities customary or incident to the
                management of Company’s activities; provided however, the
                officers of the Company shall be responsible for the day-to-day
                operation of the Company, except for actions requiring a Majority
                Vote of the Board as set forth in Section 6.1(m) or a Majority Vote
                of the Members as set forth in Section 6.3(b) and except as decided
                by the Unanimous Vote of the Managers or Unanimous Vote of the
                Members.
                                                  9
Case: 2:20-cv-02982-JLG-KAJ
 Franklin                        Doc of
          County Ohio Clerk of Courts #: the
                                          2 Filed:
                                             Common06/10/20
                                                      Pleas- Page: 10 11
                                                             2020 May of 6:57
                                                                         193 PM-20CV003156
                                                                              PAGEID #: 244




[Exhibit 4, Am. Agmt. § 6.1(a) (emphasis supplied).]

       42.     The Amended Agreement ensures that the Board will control the management of

PPMC by preventing the removal of the Managers designated by Blue Fire, R&M and KSDB from

the Board without the designating entity’s specific consent. For example, the Amended Agreement

states that the “Blue Fire Manager [Mr. Sloane] may only be removed, with or without cause, by

the affirmative vote of the Members holding a majority of the total Membership Interests of Blue

Fire.” [Exhibit 4, Am. Agmt. § 6.1(c)(ii) (emphasis supplied).]

       43.     The reservation of the Board’s exclusive control of the Company is further

reinforced in Section 6.3(b), the same provision relied upon by Defendants PPDP and Lindeman

as support for their illegal actions, and Section 11.2(c). Section 6.3(b) provides:

               (b) Events Requiring Member Approval. The Company shall not,
               either directly or indirectly by amendment, merger, consolidation,
               or otherwise, do any of the following without (in addition to any
               other vote required by law, the Articles or this Agreement) a
               Majority Vote of the Members:

                                          *       *       *

                        (ii)    Amend, alter or repeal any provision of this
                                Agreement or the Certificate of Formation;

                                          *       *       *

                        (v)     Increase or decrease the size of the Board.

[Exhibit 4, Am. Agmt. § 6.3(b)(i) and (v) (emphasis supplied).]

       44.     One of the “other votes” required to be taken before Defendants Lindeman and

PPDP could cause PPMC to take the actions set forth in the April 2020 Member Action by a

Majority Vote of Members is set forth in Section 11.2 titled “Amendments”. The provision in this

section which prevents and disallows the actions described in the April 2020 Member Action is

Section 11.2(c) which states:


                                                 10
Case: 2:20-cv-02982-JLG-KAJ
 Franklin                        Doc of
          County Ohio Clerk of Courts #: the
                                          2 Filed:
                                             Common06/10/20
                                                      Pleas- Page: 11 11
                                                             2020 May of 6:57
                                                                         193 PM-20CV003156
                                                                              PAGEID #: 245




                Notwithstanding anything contained in Section 11.2 or any
                other provision of this Agreement to the contrary, and except in
                the case of a Unanimous Vote of the Members, Section 6.1(c)(i)
                shall not be amended without the consent of R&M Advisors, LLC;
                Section 6.1(c)(ii) shall not be amended without the consent of Blue
                Fire Capital, LLC; and Section 6.1(c)(iii) shall not be amended with
                the consent of KSDB, LLC.

[Am. Agmt. § 11.2(c) (emphasis supplied).]

        45.     The inclusion of Section 11.2(c) ensures that none of the Managers designated by

R&M, Blue Fire or KSDB can be removed without both a Unanimous Vote of the Members and

the specific consent of the particular entity that designated its Manager.

        46.     Notwithstanding this stark prohibition and the protection of the Managers from

removal provided by Section 6.1(c) and Section 11.2(c), Defendant Lindeman and PPDP purported

to amend the Amended Agreement through the April 1, 2020 (“the April 2020 Member Action”)

that asserts it was a “Amendment of Company’s Amended and Restated Limited Liability

Company Agreement dated December 31, 2019.” [Exhibit 7, 1.]

        47.     By taking the actions set forth in the April 2020 Member Action, Defendants

Lindeman and PPDP have breached the Amended Agreement to the detriment of Blue Fire.

        48.     Therefore, this Court should declare that Defendants’ breach of the Amended

Agreement has been the direct and proximate cause of harm to Blue Fire and Blue Fire is entitled

to the relief it has requested in its Prayer for Relief.

                                     COUNT THREE
                                BREACH OF FIDUCIARY DUTY

        49.     Blue Fire restates the foregoing allegations in paragraphs 1 through 48 as if

specifically set forth here.

        50.     Defendant Lindeman owes Blue Fire fiduciary duties of care and loyalty as the sole

manager of PPDP.

                                                   11
Case: 2:20-cv-02982-JLG-KAJ
 Franklin                        Doc of
          County Ohio Clerk of Courts #: the
                                          2 Filed:
                                             Common06/10/20
                                                      Pleas- Page: 12 11
                                                             2020 May of 6:57
                                                                         193 PM-20CV003156
                                                                              PAGEID #: 246




          51.    Defendant Lindeman has breached the fiduciary duties that he owes to Blue Fire by

recklessly taking actions as the sole manager of PPDP and as a manager and officer of PPMC in

bad faith that usurp the authority of PPMC’s Board to serve his own interests while placing PPMC

at imminent risk of failure and Blue Fire at immediate risk of losing its interest in PPMC.

          52.    In taking the illegal actions which violate his fiduciary duties, Defendant Lindeman

has acted while he has a conflict of interest through which he is illegally placing his own personal

interests above the interests of Blue Fire.

          53.    Blue Fire has suffered damages as a direct and proximate result of Defendant

Lindeman’s breaches of fiduciaries duties.

          54.    Blue Fire is, therefore, entitled to all relief that it has requested in its Prayer for

Relief.

                                      PRAYER FOR RELIEF

          WHEREFORE, Blue Fire respectfully requests that this Court grant it:

          (A)    The temporary and preliminary injunctive relief which it has requested through its

Motion for Temporary Restraining Order and Preliminary Injunction as follows:

          Restraining and enjoining PPDP in its capacity as a member of PPMC, Defendant

          Robert Lindeman, in his capacity as sole manager of PPDP, and as an officer and/or

          manager of PPMC, and all persons and entities acting in concert with them from:

          (1) interfering with the operations and management of PPMC or with the work of

          any employee, other person or entity affiliated with PPMC, specifically including

          PPMC’s President/CEO, Mr. Martin O’Dowd; and (2) taking any action that would

          prevent Mr. O’Dowd from fully performing his duties as President/CEO of PPMC;

          and (3) carrying out, performing or causing the enforcement of any actions


                                                   12
Case: 2:20-cv-02982-JLG-KAJ
 Franklin                        Doc of
          County Ohio Clerk of Courts #: the
                                          2 Filed:
                                             Common06/10/20
                                                      Pleas- Page: 13 11
                                                             2020 May of 6:57
                                                                         193 PM-20CV003156
                                                                              PAGEID #: 247




       purportedly taken by PPDP, as a member of PPMC, and Mr. Lindeman, as an

       officer or manager of PPMC, referenced in the Action By Written Consent of the

       Members Without a Meeting dated April 1, 2020 which is attached hereto as

       Exhibit 7.

       (B)     A permanent injunction enjoining Defendants Lindeman and PPDP from taking the

actions set forth in Blue Fire’s Motion for Temporary Restraining Order and Preliminary

Injunction;

       (C)     A declaratory judgment declaring that Defendants Lindeman and PPDP breached

the Amended Agreement by taking the actions set forth in the April 2020 Member Action and that

those actions are null and void;

       (D)     Compensatory damages due to Defendant Lindeman’s breaches of fiduciary duty;

       (E)     Its costs, attorneys’ fees, and expenses incurred in prosecuting its claims against

Defendants Lindeman and PPDP;

       (F)     Prejudgment interest and post-judgment interest; and

       (G)     All such and further relief to which the Court deems Blue Fire is entitled.



 Of Counsel:                                         Respectfully Submitted,

 Donald Aho, BPR No. 011975                          /s/ Katherine C. Ferguson
 Pro Hac Vice Motion Pending                         Katherine C. Ferguson (0079207)
 Miller & Martin PLLC                                Lindsay M. Nelson (0095560)
 Suite 1200, Volunteer Building                      Kooperman Mentel Ferguson Yaross Ltd.
 832 Georgia Avenue                                  100 South 4th Street, Suite 100
 Chattanooga, TN 37402                               Columbus, Ohio 43215
 Telephone: (423) 756-6600                           Telephone: (614) 344-4800
 Fax: (423) 785-8480                                 Facsimile: (614) 344-4801
 Email: don.aho@millermartin.com                     Email: kferguson@kmfylaw.com
                                                     Email: lnelson@kmfylaw.com

                                                     Counsel for Plaintiff Blue Fire Capital, LLC

                                                13
Case: 2:20-cv-02982-JLG-KAJ
 Franklin                        Doc of
          County Ohio Clerk of Courts #: the
                                          2 Filed:
                                             Common06/10/20
                                                      Pleas- Page: 14 11
                                                             2020 May of 6:57
                                                                         193 PM-20CV003156
                                                                              PAGEID #: 248
Case: 2:20-cv-02982-JLG-KAJ
 Franklin                        Doc of
          County Ohio Clerk of Courts #: the
                                          2 Filed:
                                             Common06/10/20
                                                      Pleas- Page: 15 11
                                                             2020 May of 6:57
                                                                         193 PM-20CV003156
                                                                              PAGEID #: 249
Case: 2:20-cv-02982-JLG-KAJ
 Franklin                        Doc of
          County Ohio Clerk of Courts #: the
                                          2 Filed:
                                             Common06/10/20
                                                      Pleas- Page: 16 11
                                                             2020 May of 6:57
                                                                         193 PM-20CV003156
                                                                              PAGEID #: 250
Case: 2:20-cv-02982-JLG-KAJ
 Franklin                        Doc of
          County Ohio Clerk of Courts #: the
                                          2 Filed:
                                             Common06/10/20
                                                      Pleas- Page: 17 11
                                                             2020 May of 6:57
                                                                         193 PM-20CV003156
                                                                              PAGEID #: 251
Case: 2:20-cv-02982-JLG-KAJ
 Franklin                        Doc of
          County Ohio Clerk of Courts #: the
                                          2 Filed:
                                             Common06/10/20
                                                      Pleas- Page: 18 11
                                                             2020 May of 6:57
                                                                         193 PM-20CV003156
                                                                              PAGEID #: 252
Case: 2:20-cv-02982-JLG-KAJ
 Franklin                        Doc of
          County Ohio Clerk of Courts #: the
                                          2 Filed:
                                             Common06/10/20
                                                      Pleas- Page: 19 11
                                                             2020 May of 6:57
                                                                         193 PM-20CV003156
                                                                              PAGEID #: 253
Case: 2:20-cv-02982-JLG-KAJ
 Franklin                        Doc of
          County Ohio Clerk of Courts #: the
                                          2 Filed:
                                             Common06/10/20
                                                      Pleas- Page: 20 11
                                                             2020 May of 6:57
                                                                         193 PM-20CV003156
                                                                              PAGEID #: 254
Case: 2:20-cv-02982-JLG-KAJ
 Franklin                        Doc of
          County Ohio Clerk of Courts #: the
                                          2 Filed:
                                             Common06/10/20
                                                      Pleas- Page: 21 11
                                                             2020 May of 6:57
                                                                         193 PM-20CV003156
                                                                              PAGEID #: 255
Case: 2:20-cv-02982-JLG-KAJ
 Franklin                        Doc of
          County Ohio Clerk of Courts #: the
                                          2 Filed:
                                             Common06/10/20
                                                      Pleas- Page: 22 11
                                                             2020 May of 6:57
                                                                         193 PM-20CV003156
                                                                              PAGEID #: 256
Case: 2:20-cv-02982-JLG-KAJ
 Franklin                        Doc of
          County Ohio Clerk of Courts #: the
                                          2 Filed:
                                             Common06/10/20
                                                      Pleas- Page: 23 11
                                                             2020 May of 6:57
                                                                         193 PM-20CV003156
                                                                              PAGEID #: 257
Case: 2:20-cv-02982-JLG-KAJ
 Franklin                        Doc of
          County Ohio Clerk of Courts #: the
                                          2 Filed:
                                             Common06/10/20
                                                      Pleas- Page: 24 11
                                                             2020 May of 6:57
                                                                         193 PM-20CV003156
                                                                              PAGEID #: 258
Case: 2:20-cv-02982-JLG-KAJ
 Franklin                        Doc of
          County Ohio Clerk of Courts #: the
                                          2 Filed:
                                             Common06/10/20
                                                      Pleas- Page: 25 11
                                                             2020 May of 6:57
                                                                         193 PM-20CV003156
                                                                              PAGEID #: 259
Case: 2:20-cv-02982-JLG-KAJ
 Franklin                        Doc of
          County Ohio Clerk of Courts #: the
                                          2 Filed:
                                             Common06/10/20
                                                      Pleas- Page: 26 11
                                                             2020 May of 6:57
                                                                         193 PM-20CV003156
                                                                              PAGEID #: 260
Case: 2:20-cv-02982-JLG-KAJ
 Franklin                        Doc of
          County Ohio Clerk of Courts #: the
                                          2 Filed:
                                             Common06/10/20
                                                      Pleas- Page: 27 11
                                                             2020 May of 6:57
                                                                         193 PM-20CV003156
                                                                              PAGEID #: 261
Case: 2:20-cv-02982-JLG-KAJ
 Franklin                        Doc of
          County Ohio Clerk of Courts #: the
                                          2 Filed:
                                             Common06/10/20
                                                      Pleas- Page: 28 11
                                                             2020 May of 6:57
                                                                         193 PM-20CV003156
                                                                              PAGEID #: 262
Case: 2:20-cv-02982-JLG-KAJ
 Franklin                        Doc of
          County Ohio Clerk of Courts #: the
                                          2 Filed:
                                             Common06/10/20
                                                      Pleas- Page: 29 11
                                                             2020 May of 6:57
                                                                         193 PM-20CV003156
                                                                              PAGEID #: 263
Case: 2:20-cv-02982-JLG-KAJ
 Franklin                        Doc of
          County Ohio Clerk of Courts #: the
                                          2 Filed:
                                             Common06/10/20
                                                      Pleas- Page: 30 11
                                                             2020 May of 6:57
                                                                         193 PM-20CV003156
                                                                              PAGEID #: 264
Case: 2:20-cv-02982-JLG-KAJ
 Franklin                        Doc of
          County Ohio Clerk of Courts #: the
                                          2 Filed:
                                             Common06/10/20
                                                      Pleas- Page: 31 11
                                                             2020 May of 6:57
                                                                         193 PM-20CV003156
                                                                              PAGEID #: 265
Case: 2:20-cv-02982-JLG-KAJ
 Franklin                        Doc of
          County Ohio Clerk of Courts #: the
                                          2 Filed:
                                             Common06/10/20
                                                      Pleas- Page: 32 11
                                                             2020 May of 6:57
                                                                         193 PM-20CV003156
                                                                              PAGEID #: 266
Case: 2:20-cv-02982-JLG-KAJ
 Franklin                        Doc of
          County Ohio Clerk of Courts #: the
                                          2 Filed:
                                             Common06/10/20
                                                      Pleas- Page: 33 11
                                                             2020 May of 6:57
                                                                         193 PM-20CV003156
                                                                              PAGEID #: 267
Case: 2:20-cv-02982-JLG-KAJ
 Franklin                        Doc of
          County Ohio Clerk of Courts #: the
                                          2 Filed:
                                             Common06/10/20
                                                      Pleas- Page: 34 11
                                                             2020 May of 6:57
                                                                         193 PM-20CV003156
                                                                              PAGEID #: 268
Case: 2:20-cv-02982-JLG-KAJ
 Franklin                        Doc of
          County Ohio Clerk of Courts #: the
                                          2 Filed:
                                             Common06/10/20
                                                      Pleas- Page: 35 11
                                                             2020 May of 6:57
                                                                         193 PM-20CV003156
                                                                              PAGEID #: 269
Case: 2:20-cv-02982-JLG-KAJ
 Franklin                        Doc of
          County Ohio Clerk of Courts #: the
                                          2 Filed:
                                             Common06/10/20
                                                      Pleas- Page: 36 11
                                                             2020 May of 6:57
                                                                         193 PM-20CV003156
                                                                              PAGEID #: 270
Case: 2:20-cv-02982-JLG-KAJ
 Franklin                        Doc of
          County Ohio Clerk of Courts #: the
                                          2 Filed:
                                             Common06/10/20
                                                      Pleas- Page: 37 11
                                                             2020 May of 6:57
                                                                         193 PM-20CV003156
                                                                              PAGEID #: 271
Case: 2:20-cv-02982-JLG-KAJ
 Franklin                        Doc of
          County Ohio Clerk of Courts #: the
                                          2 Filed:
                                             Common06/10/20
                                                      Pleas- Page: 38 11
                                                             2020 May of 6:57
                                                                         193 PM-20CV003156
                                                                              PAGEID #: 272
Case: 2:20-cv-02982-JLG-KAJ
 Franklin                        Doc of
          County Ohio Clerk of Courts #: the
                                          2 Filed:
                                             Common06/10/20
                                                      Pleas- Page: 39 11
                                                             2020 May of 6:57
                                                                         193 PM-20CV003156
                                                                              PAGEID #: 273
Case: 2:20-cv-02982-JLG-KAJ
 Franklin                        Doc of
          County Ohio Clerk of Courts #: the
                                          2 Filed:
                                             Common06/10/20
                                                      Pleas- Page: 40 11
                                                             2020 May of 6:57
                                                                         193 PM-20CV003156
                                                                              PAGEID #: 274
Case: 2:20-cv-02982-JLG-KAJ
 Franklin                        Doc of
          County Ohio Clerk of Courts #: the
                                          2 Filed:
                                             Common06/10/20
                                                      Pleas- Page: 41 11
                                                             2020 May of 6:57
                                                                         193 PM-20CV003156
                                                                              PAGEID #: 275
Case: 2:20-cv-02982-JLG-KAJ
 Franklin                        Doc of
          County Ohio Clerk of Courts #: the
                                          2 Filed:
                                             Common06/10/20
                                                      Pleas- Page: 42 11
                                                             2020 May of 6:57
                                                                         193 PM-20CV003156
                                                                              PAGEID #: 276
Case: 2:20-cv-02982-JLG-KAJ
 Franklin                        Doc of
          County Ohio Clerk of Courts #: the
                                          2 Filed:
                                             Common06/10/20
                                                      Pleas- Page: 43 11
                                                             2020 May of 6:57
                                                                         193 PM-20CV003156
                                                                              PAGEID #: 277
Case: 2:20-cv-02982-JLG-KAJ
 Franklin                        Doc of
          County Ohio Clerk of Courts #: the
                                          2 Filed:
                                             Common06/10/20
                                                      Pleas- Page: 44 11
                                                             2020 May of 6:57
                                                                         193 PM-20CV003156
                                                                              PAGEID #: 278
Case: 2:20-cv-02982-JLG-KAJ
 Franklin                        Doc of
          County Ohio Clerk of Courts #: the
                                          2 Filed:
                                             Common06/10/20
                                                      Pleas- Page: 45 11
                                                             2020 May of 6:57
                                                                         193 PM-20CV003156
                                                                              PAGEID #: 279
Case: 2:20-cv-02982-JLG-KAJ
 Franklin                        Doc of
          County Ohio Clerk of Courts #: the
                                          2 Filed:
                                             Common06/10/20
                                                      Pleas- Page: 46 11
                                                             2020 May of 6:57
                                                                         193 PM-20CV003156
                                                                              PAGEID #: 280
Case: 2:20-cv-02982-JLG-KAJ
 Franklin                        Doc of
          County Ohio Clerk of Courts #: the
                                          2 Filed:
                                             Common06/10/20
                                                      Pleas- Page: 47 11
                                                             2020 May of 6:57
                                                                         193 PM-20CV003156
                                                                              PAGEID #: 281
Case: 2:20-cv-02982-JLG-KAJ
 Franklin                        Doc of
          County Ohio Clerk of Courts #: the
                                          2 Filed:
                                             Common06/10/20
                                                      Pleas- Page: 48 11
                                                             2020 May of 6:57
                                                                         193 PM-20CV003156
                                                                              PAGEID #: 282
Case: 2:20-cv-02982-JLG-KAJ
 Franklin                        Doc of
          County Ohio Clerk of Courts #: the
                                          2 Filed:
                                             Common06/10/20
                                                      Pleas- Page: 49 11
                                                             2020 May of 6:57
                                                                         193 PM-20CV003156
                                                                              PAGEID #: 283
Case: 2:20-cv-02982-JLG-KAJ
 Franklin                        Doc of
          County Ohio Clerk of Courts #: the
                                          2 Filed:
                                             Common06/10/20
                                                      Pleas- Page: 50 11
                                                             2020 May of 6:57
                                                                         193 PM-20CV003156
                                                                              PAGEID #: 284
Case: 2:20-cv-02982-JLG-KAJ
 Franklin                        Doc of
          County Ohio Clerk of Courts #: the
                                          2 Filed:
                                             Common06/10/20
                                                      Pleas- Page: 51 11
                                                             2020 May of 6:57
                                                                         193 PM-20CV003156
                                                                              PAGEID #: 285
Case: 2:20-cv-02982-JLG-KAJ
 Franklin                        Doc of
          County Ohio Clerk of Courts #: the
                                          2 Filed:
                                             Common06/10/20
                                                      Pleas- Page: 52 11
                                                             2020 May of 6:57
                                                                         193 PM-20CV003156
                                                                              PAGEID #: 286
Case: 2:20-cv-02982-JLG-KAJ
 Franklin                        Doc of
          County Ohio Clerk of Courts #: the
                                          2 Filed:
                                             Common06/10/20
                                                      Pleas- Page: 53 11
                                                             2020 May of 6:57
                                                                         193 PM-20CV003156
                                                                              PAGEID #: 287
Case: 2:20-cv-02982-JLG-KAJ
 Franklin                        Doc of
          County Ohio Clerk of Courts #: the
                                          2 Filed:
                                             Common06/10/20
                                                      Pleas- Page: 54 11
                                                             2020 May of 6:57
                                                                         193 PM-20CV003156
                                                                              PAGEID #: 288
Case: 2:20-cv-02982-JLG-KAJ
 Franklin                        Doc of
          County Ohio Clerk of Courts #: the
                                          2 Filed:
                                             Common06/10/20
                                                      Pleas- Page: 55 11
                                                             2020 May of 6:57
                                                                         193 PM-20CV003156
                                                                              PAGEID #: 289
Case: 2:20-cv-02982-JLG-KAJ
 Franklin                        Doc of
          County Ohio Clerk of Courts #: the
                                          2 Filed:
                                             Common06/10/20
                                                      Pleas- Page: 56 11
                                                             2020 May of 6:57
                                                                         193 PM-20CV003156
                                                                              PAGEID #: 290
Case: 2:20-cv-02982-JLG-KAJ
 Franklin                        Doc of
          County Ohio Clerk of Courts #: the
                                          2 Filed:
                                             Common06/10/20
                                                      Pleas- Page: 57 11
                                                             2020 May of 6:57
                                                                         193 PM-20CV003156
                                                                              PAGEID #: 291
Case: 2:20-cv-02982-JLG-KAJ
 Franklin                        Doc of
          County Ohio Clerk of Courts #: the
                                          2 Filed:
                                             Common06/10/20
                                                      Pleas- Page: 58 11
                                                             2020 May of 6:57
                                                                         193 PM-20CV003156
                                                                              PAGEID #: 292
Case: 2:20-cv-02982-JLG-KAJ
 Franklin                        Doc of
          County Ohio Clerk of Courts #: the
                                          2 Filed:
                                             Common06/10/20
                                                      Pleas- Page: 59 11
                                                             2020 May of 6:57
                                                                         193 PM-20CV003156
                                                                              PAGEID #: 293
Case: 2:20-cv-02982-JLG-KAJ
 Franklin                        Doc of
          County Ohio Clerk of Courts #: the
                                          2 Filed:
                                             Common06/10/20
                                                      Pleas- Page: 60 11
                                                             2020 May of 6:57
                                                                         193 PM-20CV003156
                                                                              PAGEID #: 294
Case: 2:20-cv-02982-JLG-KAJ
 Franklin                        Doc of
          County Ohio Clerk of Courts #: the
                                          2 Filed:
                                             Common06/10/20
                                                      Pleas- Page: 61 11
                                                             2020 May of 6:57
                                                                         193 PM-20CV003156
                                                                              PAGEID #: 295
Case: 2:20-cv-02982-JLG-KAJ
 Franklin                        Doc of
          County Ohio Clerk of Courts #: the
                                          2 Filed:
                                             Common06/10/20
                                                      Pleas- Page: 62 11
                                                             2020 May of 6:57
                                                                         193 PM-20CV003156
                                                                              PAGEID #: 296
Case: 2:20-cv-02982-JLG-KAJ
 Franklin                        Doc of
          County Ohio Clerk of Courts #: the
                                          2 Filed:
                                             Common06/10/20
                                                      Pleas- Page: 63 11
                                                             2020 May of 6:57
                                                                         193 PM-20CV003156
                                                                              PAGEID #: 297
Case: 2:20-cv-02982-JLG-KAJ
 Franklin                        Doc of
          County Ohio Clerk of Courts #: the
                                          2 Filed:
                                             Common06/10/20
                                                      Pleas- Page: 64 11
                                                             2020 May of 6:57
                                                                         193 PM-20CV003156
                                                                              PAGEID #: 298
Case: 2:20-cv-02982-JLG-KAJ
 Franklin                        Doc of
          County Ohio Clerk of Courts #: the
                                          2 Filed:
                                             Common06/10/20
                                                      Pleas- Page: 65 11
                                                             2020 May of 6:57
                                                                         193 PM-20CV003156
                                                                              PAGEID #: 299
Case: 2:20-cv-02982-JLG-KAJ
 Franklin                        Doc of
          County Ohio Clerk of Courts #: the
                                          2 Filed:
                                             Common06/10/20
                                                      Pleas- Page: 66 11
                                                             2020 May of 6:57
                                                                         193 PM-20CV003156
                                                                              PAGEID #: 300
Case: 2:20-cv-02982-JLG-KAJ
 Franklin                        Doc of
          County Ohio Clerk of Courts #: the
                                          2 Filed:
                                             Common06/10/20
                                                      Pleas- Page: 67 11
                                                             2020 May of 6:57
                                                                         193 PM-20CV003156
                                                                              PAGEID #: 301
Case: 2:20-cv-02982-JLG-KAJ
 Franklin                        Doc of
          County Ohio Clerk of Courts #: the
                                          2 Filed:
                                             Common06/10/20
                                                      Pleas- Page: 68 11
                                                             2020 May of 6:57
                                                                         193 PM-20CV003156
                                                                              PAGEID #: 302
Case: 2:20-cv-02982-JLG-KAJ
 Franklin                        Doc of
          County Ohio Clerk of Courts #: the
                                          2 Filed:
                                             Common06/10/20
                                                      Pleas- Page: 69 11
                                                             2020 May of 6:57
                                                                         193 PM-20CV003156
                                                                              PAGEID #: 303
Case: 2:20-cv-02982-JLG-KAJ
 Franklin                        Doc of
          County Ohio Clerk of Courts #: the
                                          2 Filed:
                                             Common06/10/20
                                                      Pleas- Page: 70 11
                                                             2020 May of 6:57
                                                                         193 PM-20CV003156
                                                                              PAGEID #: 304
Case: 2:20-cv-02982-JLG-KAJ
 Franklin                        Doc of
          County Ohio Clerk of Courts #: the
                                          2 Filed:
                                             Common06/10/20
                                                      Pleas- Page: 71 11
                                                             2020 May of 6:57
                                                                         193 PM-20CV003156
                                                                              PAGEID #: 305
Case: 2:20-cv-02982-JLG-KAJ
 Franklin                        Doc of
          County Ohio Clerk of Courts #: the
                                          2 Filed:
                                             Common06/10/20
                                                      Pleas- Page: 72 11
                                                             2020 May of 6:57
                                                                         193 PM-20CV003156
                                                                              PAGEID #: 306
Case: 2:20-cv-02982-JLG-KAJ
 Franklin                        Doc of
          County Ohio Clerk of Courts #: the
                                          2 Filed:
                                             Common06/10/20
                                                      Pleas- Page: 73 11
                                                             2020 May of 6:57
                                                                         193 PM-20CV003156
                                                                              PAGEID #: 307
Case: 2:20-cv-02982-JLG-KAJ
 Franklin                        Doc of
          County Ohio Clerk of Courts #: the
                                          2 Filed:
                                             Common06/10/20
                                                      Pleas- Page: 74 11
                                                             2020 May of 6:57
                                                                         193 PM-20CV003156
                                                                              PAGEID #: 308
Case: 2:20-cv-02982-JLG-KAJ
 Franklin                        Doc of
          County Ohio Clerk of Courts #: the
                                          2 Filed:
                                             Common06/10/20
                                                      Pleas- Page: 75 11
                                                             2020 May of 6:57
                                                                         193 PM-20CV003156
                                                                              PAGEID #: 309
Case: 2:20-cv-02982-JLG-KAJ
 Franklin                        Doc of
          County Ohio Clerk of Courts #: the
                                          2 Filed:
                                             Common06/10/20
                                                      Pleas- Page: 76 11
                                                             2020 May of 6:57
                                                                         193 PM-20CV003156
                                                                              PAGEID #: 310
Case: 2:20-cv-02982-JLG-KAJ
 Franklin                        Doc of
          County Ohio Clerk of Courts #: the
                                          2 Filed:
                                             Common06/10/20
                                                      Pleas- Page: 77 11
                                                             2020 May of 6:57
                                                                         193 PM-20CV003156
                                                                              PAGEID #: 311
Case: 2:20-cv-02982-JLG-KAJ
 Franklin                        Doc of
          County Ohio Clerk of Courts #: the
                                          2 Filed:
                                             Common06/10/20
                                                      Pleas- Page: 78 11
                                                             2020 May of 6:57
                                                                         193 PM-20CV003156
                                                                              PAGEID #: 312
Case: 2:20-cv-02982-JLG-KAJ
 Franklin                        Doc of
          County Ohio Clerk of Courts #: the
                                          2 Filed:
                                             Common06/10/20
                                                      Pleas- Page: 79 11
                                                             2020 May of 6:57
                                                                         193 PM-20CV003156
                                                                              PAGEID #: 313
Case: 2:20-cv-02982-JLG-KAJ
 Franklin                        Doc of
          County Ohio Clerk of Courts #: the
                                          2 Filed:
                                             Common06/10/20
                                                      Pleas- Page: 80 11
                                                             2020 May of 6:57
                                                                         193 PM-20CV003156
                                                                              PAGEID #: 314
Case: 2:20-cv-02982-JLG-KAJ
 Franklin                        Doc of
          County Ohio Clerk of Courts #: the
                                          2 Filed:
                                             Common06/10/20
                                                      Pleas- Page: 81 11
                                                             2020 May of 6:57
                                                                         193 PM-20CV003156
                                                                              PAGEID #: 315
Case: 2:20-cv-02982-JLG-KAJ
 Franklin                        Doc of
          County Ohio Clerk of Courts #: the
                                          2 Filed:
                                             Common06/10/20
                                                      Pleas- Page: 82 11
                                                             2020 May of 6:57
                                                                         193 PM-20CV003156
                                                                              PAGEID #: 316
Case: 2:20-cv-02982-JLG-KAJ
 Franklin                        Doc of
          County Ohio Clerk of Courts #: the
                                          2 Filed:
                                             Common06/10/20
                                                      Pleas- Page: 83 11
                                                             2020 May of 6:57
                                                                         193 PM-20CV003156
                                                                              PAGEID #: 317
Case: 2:20-cv-02982-JLG-KAJ
 Franklin                        Doc of
          County Ohio Clerk of Courts #: the
                                          2 Filed:
                                             Common06/10/20
                                                      Pleas- Page: 84 11
                                                             2020 May of 6:57
                                                                         193 PM-20CV003156
                                                                              PAGEID #: 318
Case: 2:20-cv-02982-JLG-KAJ
 Franklin                        Doc of
          County Ohio Clerk of Courts #: the
                                          2 Filed:
                                             Common06/10/20
                                                      Pleas- Page: 85 11
                                                             2020 May of 6:57
                                                                         193 PM-20CV003156
                                                                              PAGEID #: 319
Case: 2:20-cv-02982-JLG-KAJ
 Franklin                        Doc of
          County Ohio Clerk of Courts #: the
                                          2 Filed:
                                             Common06/10/20
                                                      Pleas- Page: 86 11
                                                             2020 May of 6:57
                                                                         193 PM-20CV003156
                                                                              PAGEID #: 320
Case: 2:20-cv-02982-JLG-KAJ
 Franklin                        Doc of
          County Ohio Clerk of Courts #: the
                                          2 Filed:
                                             Common06/10/20
                                                      Pleas- Page: 87 11
                                                             2020 May of 6:57
                                                                         193 PM-20CV003156
                                                                              PAGEID #: 321
Case: 2:20-cv-02982-JLG-KAJ
 Franklin                        Doc of
          County Ohio Clerk of Courts #: the
                                          2 Filed:
                                             Common06/10/20
                                                      Pleas- Page: 88 11
                                                             2020 May of 6:57
                                                                         193 PM-20CV003156
                                                                              PAGEID #: 322
Case: 2:20-cv-02982-JLG-KAJ
 Franklin                        Doc of
          County Ohio Clerk of Courts #: the
                                          2 Filed:
                                             Common06/10/20
                                                      Pleas- Page: 89 11
                                                             2020 May of 6:57
                                                                         193 PM-20CV003156
                                                                              PAGEID #: 323
Case: 2:20-cv-02982-JLG-KAJ
 Franklin                        Doc of
          County Ohio Clerk of Courts #: the
                                          2 Filed:
                                             Common06/10/20
                                                      Pleas- Page: 90 11
                                                             2020 May of 6:57
                                                                         193 PM-20CV003156
                                                                              PAGEID #: 324
Case: 2:20-cv-02982-JLG-KAJ
 Franklin                        Doc of
          County Ohio Clerk of Courts #: the
                                          2 Filed:
                                             Common06/10/20
                                                      Pleas- Page: 91 11
                                                             2020 May of 6:57
                                                                         193 PM-20CV003156
                                                                              PAGEID #: 325
Case: 2:20-cv-02982-JLG-KAJ
 Franklin                        Doc of
          County Ohio Clerk of Courts #: the
                                          2 Filed:
                                             Common06/10/20
                                                      Pleas- Page: 92 11
                                                             2020 May of 6:57
                                                                         193 PM-20CV003156
                                                                              PAGEID #: 326
Case: 2:20-cv-02982-JLG-KAJ
 Franklin                        Doc of
          County Ohio Clerk of Courts #: the
                                          2 Filed:
                                             Common06/10/20
                                                      Pleas- Page: 93 11
                                                             2020 May of 6:57
                                                                         193 PM-20CV003156
                                                                              PAGEID #: 327
Case: 2:20-cv-02982-JLG-KAJ
 Franklin                        Doc of
          County Ohio Clerk of Courts #: the
                                          2 Filed:
                                             Common06/10/20
                                                      Pleas- Page: 94 11
                                                             2020 May of 6:57
                                                                         193 PM-20CV003156
                                                                              PAGEID #: 328
Case: 2:20-cv-02982-JLG-KAJ
 Franklin                        Doc of
          County Ohio Clerk of Courts #: the
                                          2 Filed:
                                             Common06/10/20
                                                      Pleas- Page: 95 11
                                                             2020 May of 6:57
                                                                         193 PM-20CV003156
                                                                              PAGEID #: 329
Case: 2:20-cv-02982-JLG-KAJ
 Franklin                        Doc of
          County Ohio Clerk of Courts #: the
                                          2 Filed:
                                             Common06/10/20
                                                      Pleas- Page: 96 11
                                                             2020 May of 6:57
                                                                         193 PM-20CV003156
                                                                              PAGEID #: 330
Case: 2:20-cv-02982-JLG-KAJ
 Franklin                        Doc of
          County Ohio Clerk of Courts #: the
                                          2 Filed:
                                             Common06/10/20
                                                      Pleas- Page: 97 11
                                                             2020 May of 6:57
                                                                         193 PM-20CV003156
                                                                              PAGEID #: 331
Case: 2:20-cv-02982-JLG-KAJ
 Franklin                        Doc of
          County Ohio Clerk of Courts #: the
                                          2 Filed:
                                             Common06/10/20
                                                      Pleas- Page: 98 11
                                                             2020 May of 6:57
                                                                         193 PM-20CV003156
                                                                              PAGEID #: 332
Case: 2:20-cv-02982-JLG-KAJ
 Franklin                        Doc of
          County Ohio Clerk of Courts #: the
                                          2 Filed:
                                             Common06/10/20
                                                      Pleas- Page: 99 11
                                                             2020 May of 6:57
                                                                         193 PM-20CV003156
                                                                              PAGEID #: 333
Case: 2:20-cv-02982-JLG-KAJ
  Franklin                       Doc #:
           County Ohio Clerk of Courts of 2 Filed:
                                          the      06/10/20
                                              Common   Pleas-Page:  10011of6:57
                                                              2020 May      193PM-20CV003156
                                                                                PAGEID #: 334
Case: 2:20-cv-02982-JLG-KAJ
  Franklin                       Doc #:
           County Ohio Clerk of Courts of 2 Filed:
                                          the      06/10/20
                                              Common   Pleas-Page:  10111of6:57
                                                              2020 May      193PM-20CV003156
                                                                                PAGEID #: 335
Case: 2:20-cv-02982-JLG-KAJ
  Franklin                       Doc #:
           County Ohio Clerk of Courts of 2 Filed:
                                          the      06/10/20
                                              Common   Pleas-Page:  10211of6:57
                                                              2020 May      193PM-20CV003156
                                                                                PAGEID #: 336
Case: 2:20-cv-02982-JLG-KAJ
  Franklin                       Doc #:
           County Ohio Clerk of Courts of 2 Filed:
                                          the      06/10/20
                                              Common   Pleas-Page:  10311of6:57
                                                              2020 May      193PM-20CV003156
                                                                                PAGEID #: 337
Case: 2:20-cv-02982-JLG-KAJ
  Franklin                       Doc #:
           County Ohio Clerk of Courts of 2 Filed:
                                          the      06/10/20
                                              Common   Pleas-Page:  10411of6:57
                                                              2020 May      193PM-20CV003156
                                                                                PAGEID #: 338
Case: 2:20-cv-02982-JLG-KAJ
  Franklin                       Doc #:
           County Ohio Clerk of Courts of 2 Filed:
                                          the      06/10/20
                                              Common   Pleas-Page:  10511of6:57
                                                              2020 May      193PM-20CV003156
                                                                                PAGEID #: 339
Case: 2:20-cv-02982-JLG-KAJ
  Franklin                       Doc #:
           County Ohio Clerk of Courts of 2 Filed:
                                          the      06/10/20
                                              Common   Pleas-Page:  10611of6:57
                                                              2020 May      193PM-20CV003156
                                                                                PAGEID #: 340
Case: 2:20-cv-02982-JLG-KAJ
  Franklin                       Doc #:
           County Ohio Clerk of Courts of 2 Filed:
                                          the      06/10/20
                                              Common   Pleas-Page:  10711of6:57
                                                              2020 May      193PM-20CV003156
                                                                                PAGEID #: 341
Case: 2:20-cv-02982-JLG-KAJ
  Franklin                       Doc #:
           County Ohio Clerk of Courts of 2 Filed:
                                          the      06/10/20
                                              Common   Pleas-Page:  10811of6:57
                                                              2020 May      193PM-20CV003156
                                                                                PAGEID #: 342
Case: 2:20-cv-02982-JLG-KAJ
  Franklin                       Doc #:
           County Ohio Clerk of Courts of 2 Filed:
                                          the      06/10/20
                                              Common   Pleas-Page:  10911of6:57
                                                              2020 May      193PM-20CV003156
                                                                                PAGEID #: 343
Case: 2:20-cv-02982-JLG-KAJ
  Franklin                       Doc #:
           County Ohio Clerk of Courts of 2 Filed:
                                          the      06/10/20
                                              Common   Pleas-Page:  11011of6:57
                                                              2020 May      193PM-20CV003156
                                                                                PAGEID #: 344
Case: 2:20-cv-02982-JLG-KAJ
  Franklin                       Doc #:
           County Ohio Clerk of Courts of 2 Filed:
                                          the      06/10/20
                                              Common   Pleas-Page:  11111of6:57
                                                              2020 May      193PM-20CV003156
                                                                                PAGEID #: 345
Case: 2:20-cv-02982-JLG-KAJ
  Franklin                       Doc #:
           County Ohio Clerk of Courts of 2 Filed:
                                          the      06/10/20
                                              Common   Pleas-Page:  11211of6:57
                                                              2020 May      193PM-20CV003156
                                                                                PAGEID #: 346
Case: 2:20-cv-02982-JLG-KAJ
  Franklin                       Doc #:
           County Ohio Clerk of Courts of 2 Filed:
                                          the      06/10/20
                                              Common   Pleas-Page:  11311of6:57
                                                              2020 May      193PM-20CV003156
                                                                                PAGEID #: 347
Case: 2:20-cv-02982-JLG-KAJ
  Franklin                       Doc #:
           County Ohio Clerk of Courts of 2 Filed:
                                          the      06/10/20
                                              Common   Pleas-Page:  11411of6:57
                                                              2020 May      193PM-20CV003156
                                                                                PAGEID #: 348
Case: 2:20-cv-02982-JLG-KAJ
  Franklin                       Doc #:
           County Ohio Clerk of Courts of 2 Filed:
                                          the      06/10/20
                                              Common   Pleas-Page:  11511of6:57
                                                              2020 May      193PM-20CV003156
                                                                                PAGEID #: 349
Case: 2:20-cv-02982-JLG-KAJ
  Franklin                       Doc #:
           County Ohio Clerk of Courts of 2 Filed:
                                          the      06/10/20
                                              Common   Pleas-Page:  11611of6:57
                                                              2020 May      193PM-20CV003156
                                                                                PAGEID #: 350
Case: 2:20-cv-02982-JLG-KAJ
  Franklin                       Doc #:
           County Ohio Clerk of Courts of 2 Filed:
                                          the      06/10/20
                                              Common   Pleas-Page:  11711of6:57
                                                              2020 May      193PM-20CV003156
                                                                                PAGEID #: 351
Case: 2:20-cv-02982-JLG-KAJ
  Franklin                       Doc #:
           County Ohio Clerk of Courts of 2 Filed:
                                          the      06/10/20
                                              Common   Pleas-Page:  11811of6:57
                                                              2020 May      193PM-20CV003156
                                                                                PAGEID #: 352
Case: 2:20-cv-02982-JLG-KAJ
  Franklin                       Doc #:
           County Ohio Clerk of Courts of 2 Filed:
                                          the      06/10/20
                                              Common   Pleas-Page:  11911of6:57
                                                              2020 May      193PM-20CV003156
                                                                                PAGEID #: 353
Case: 2:20-cv-02982-JLG-KAJ
  Franklin                       Doc #:
           County Ohio Clerk of Courts of 2 Filed:
                                          the      06/10/20
                                              Common   Pleas-Page:  12011of6:57
                                                              2020 May      193PM-20CV003156
                                                                                PAGEID #: 354
Case: 2:20-cv-02982-JLG-KAJ
  Franklin                       Doc #:
           County Ohio Clerk of Courts of 2 Filed:
                                          the      06/10/20
                                              Common   Pleas-Page:  12111of6:57
                                                              2020 May      193PM-20CV003156
                                                                                PAGEID #: 355
Case: 2:20-cv-02982-JLG-KAJ
  Franklin                       Doc #:
           County Ohio Clerk of Courts of 2 Filed:
                                          the      06/10/20
                                              Common   Pleas-Page:  12211of6:57
                                                              2020 May      193PM-20CV003156
                                                                                PAGEID #: 356
Case: 2:20-cv-02982-JLG-KAJ
  Franklin                       Doc #:
           County Ohio Clerk of Courts of 2 Filed:
                                          the      06/10/20
                                              Common   Pleas-Page:  12311of6:57
                                                              2020 May      193PM-20CV003156
                                                                                PAGEID #: 357
Case: 2:20-cv-02982-JLG-KAJ
  Franklin                       Doc #:
           County Ohio Clerk of Courts of 2 Filed:
                                          the      06/10/20
                                              Common   Pleas-Page:  12411of6:57
                                                              2020 May      193PM-20CV003156
                                                                                PAGEID #: 358
Case: 2:20-cv-02982-JLG-KAJ
  Franklin                       Doc #:
           County Ohio Clerk of Courts of 2 Filed:
                                          the      06/10/20
                                              Common   Pleas-Page:  12511of6:57
                                                              2020 May      193PM-20CV003156
                                                                                PAGEID #: 359
Case: 2:20-cv-02982-JLG-KAJ
  Franklin                       Doc #:
           County Ohio Clerk of Courts of 2 Filed:
                                          the      06/10/20
                                              Common   Pleas-Page:  12611of6:57
                                                              2020 May      193PM-20CV003156
                                                                                PAGEID #: 360
Case: 2:20-cv-02982-JLG-KAJ
  Franklin                       Doc #:
           County Ohio Clerk of Courts of 2 Filed:
                                          the      06/10/20
                                              Common   Pleas-Page:  12711of6:57
                                                              2020 May      193PM-20CV003156
                                                                                PAGEID #: 361
Case: 2:20-cv-02982-JLG-KAJ
  Franklin                       Doc #:
           County Ohio Clerk of Courts of 2 Filed:
                                          the      06/10/20
                                              Common   Pleas-Page:  12811of6:57
                                                              2020 May      193PM-20CV003156
                                                                                PAGEID #: 362
Case: 2:20-cv-02982-JLG-KAJ
  Franklin                       Doc #:
           County Ohio Clerk of Courts of 2 Filed:
                                          the      06/10/20
                                              Common   Pleas-Page:  12911of6:57
                                                              2020 May      193PM-20CV003156
                                                                                PAGEID #: 363
Case: 2:20-cv-02982-JLG-KAJ
  Franklin                       Doc #:
           County Ohio Clerk of Courts of 2 Filed:
                                          the      06/10/20
                                              Common   Pleas-Page:  13011of6:57
                                                              2020 May      193PM-20CV003156
                                                                                PAGEID #: 364
Case: 2:20-cv-02982-JLG-KAJ
  Franklin                       Doc #:
           County Ohio Clerk of Courts of 2 Filed:
                                          the      06/10/20
                                              Common   Pleas-Page:  13111of6:57
                                                              2020 May      193PM-20CV003156
                                                                                PAGEID #: 365
Case: 2:20-cv-02982-JLG-KAJ
  Franklin                       Doc #:
           County Ohio Clerk of Courts of 2 Filed:
                                          the      06/10/20
                                              Common   Pleas-Page:  13211of6:57
                                                              2020 May      193PM-20CV003156
                                                                                PAGEID #: 366
Case: 2:20-cv-02982-JLG-KAJ
  Franklin                       Doc #:
           County Ohio Clerk of Courts of 2 Filed:
                                          the      06/10/20
                                              Common   Pleas-Page:  13311of6:57
                                                              2020 May      193PM-20CV003156
                                                                                PAGEID #: 367
Case: 2:20-cv-02982-JLG-KAJ
  Franklin                       Doc #:
           County Ohio Clerk of Courts of 2 Filed:
                                          the      06/10/20
                                              Common   Pleas-Page:  13411of6:57
                                                              2020 May      193PM-20CV003156
                                                                                PAGEID #: 368
Case: 2:20-cv-02982-JLG-KAJ
  Franklin                       Doc #:
           County Ohio Clerk of Courts of 2 Filed:
                                          the      06/10/20
                                              Common   Pleas-Page:  13511of6:57
                                                              2020 May      193PM-20CV003156
                                                                                PAGEID #: 369
Case: 2:20-cv-02982-JLG-KAJ
  Franklin                       Doc #:
           County Ohio Clerk of Courts of 2 Filed:
                                          the      06/10/20
                                              Common   Pleas-Page:  13611of6:57
                                                              2020 May      193PM-20CV003156
                                                                                PAGEID #: 370
Case: 2:20-cv-02982-JLG-KAJ
  Franklin                       Doc #:
           County Ohio Clerk of Courts of 2 Filed:
                                          the      06/10/20
                                              Common   Pleas-Page:  13711of6:57
                                                              2020 May      193PM-20CV003156
                                                                                PAGEID #: 371
Case: 2:20-cv-02982-JLG-KAJ
  Franklin                       Doc #:
           County Ohio Clerk of Courts of 2 Filed:
                                          the      06/10/20
                                              Common   Pleas-Page:  13811of6:57
                                                              2020 May      193PM-20CV003156
                                                                                PAGEID #: 372
Case: 2:20-cv-02982-JLG-KAJ
  Franklin                       Doc #:
           County Ohio Clerk of Courts of 2 Filed:
                                          the      06/10/20
                                              Common   Pleas-Page:  13911of6:57
                                                              2020 May      193PM-20CV003156
                                                                                PAGEID #: 373
Case: 2:20-cv-02982-JLG-KAJ
  Franklin                       Doc #:
           County Ohio Clerk of Courts of 2 Filed:
                                          the      06/10/20
                                              Common   Pleas-Page:  14011of6:57
                                                              2020 May      193PM-20CV003156
                                                                                PAGEID #: 374
Case: 2:20-cv-02982-JLG-KAJ
  Franklin                       Doc #:
           County Ohio Clerk of Courts of 2 Filed:
                                          the      06/10/20
                                              Common   Pleas-Page:  14111of6:57
                                                              2020 May      193PM-20CV003156
                                                                                PAGEID #: 375
Case: 2:20-cv-02982-JLG-KAJ
  Franklin                       Doc #:
           County Ohio Clerk of Courts of 2 Filed:
                                          the      06/10/20
                                              Common   Pleas-Page:  14211of6:57
                                                              2020 May      193PM-20CV003156
                                                                                PAGEID #: 376
Case: 2:20-cv-02982-JLG-KAJ
  Franklin                       Doc #:
           County Ohio Clerk of Courts of 2 Filed:
                                          the      06/10/20
                                              Common   Pleas-Page:  14311of6:57
                                                              2020 May      193PM-20CV003156
                                                                                PAGEID #: 377
Case: 2:20-cv-02982-JLG-KAJ
  Franklin                       Doc #:
           County Ohio Clerk of Courts of 2 Filed:
                                          the      06/10/20
                                              Common   Pleas-Page:  14411of6:57
                                                              2020 May      193PM-20CV003156
                                                                                PAGEID #: 378
Case: 2:20-cv-02982-JLG-KAJ
  Franklin                       Doc #:
           County Ohio Clerk of Courts of 2 Filed:
                                          the      06/10/20
                                              Common   Pleas-Page:  14511of6:57
                                                              2020 May      193PM-20CV003156
                                                                                PAGEID #: 379
Case: 2:20-cv-02982-JLG-KAJ
  Franklin                       Doc #:
           County Ohio Clerk of Courts of 2 Filed:
                                          the      06/10/20
                                              Common   Pleas-Page:  14611of6:57
                                                              2020 May      193PM-20CV003156
                                                                                PAGEID #: 380
Case: 2:20-cv-02982-JLG-KAJ
  Franklin                       Doc #:
           County Ohio Clerk of Courts of 2 Filed:
                                          the      06/10/20
                                              Common   Pleas-Page:  14711of6:57
                                                              2020 May      193PM-20CV003156
                                                                                PAGEID #: 381
Case: 2:20-cv-02982-JLG-KAJ
  Franklin                       Doc #:
           County Ohio Clerk of Courts of 2 Filed:
                                          the      06/10/20
                                              Common   Pleas-Page:  14811of6:57
                                                              2020 May      193PM-20CV003156
                                                                                PAGEID #: 382
Case: 2:20-cv-02982-JLG-KAJ
  Franklin                       Doc #:
           County Ohio Clerk of Courts of 2 Filed:
                                          the      06/10/20
                                              Common   Pleas-Page:  14911of6:57
                                                              2020 May      193PM-20CV003156
                                                                                PAGEID #: 383
Case: 2:20-cv-02982-JLG-KAJ
  Franklin                       Doc #:
           County Ohio Clerk of Courts of 2 Filed:
                                          the      06/10/20
                                              Common   Pleas-Page:  15011of6:57
                                                              2020 May      193PM-20CV003156
                                                                                PAGEID #: 384
Case: 2:20-cv-02982-JLG-KAJ
  Franklin                       Doc #:
           County Ohio Clerk of Courts of 2 Filed:
                                          the      06/10/20
                                              Common   Pleas-Page:  15111of6:57
                                                              2020 May      193PM-20CV003156
                                                                                PAGEID #: 385
Case: 2:20-cv-02982-JLG-KAJ
  Franklin                       Doc #:
           County Ohio Clerk of Courts of 2 Filed:
                                          the      06/10/20
                                              Common   Pleas-Page:  15211of6:57
                                                              2020 May      193PM-20CV003156
                                                                                PAGEID #: 386
Case: 2:20-cv-02982-JLG-KAJ
  Franklin                       Doc #:
           County Ohio Clerk of Courts of 2 Filed:
                                          the      06/10/20
                                              Common   Pleas-Page:  15311of6:57
                                                              2020 May      193PM-20CV003156
                                                                                PAGEID #: 387
Case: 2:20-cv-02982-JLG-KAJ
  Franklin                       Doc #:
           County Ohio Clerk of Courts of 2 Filed:
                                          the      06/10/20
                                              Common   Pleas-Page:  15411of6:57
                                                              2020 May      193PM-20CV003156
                                                                                PAGEID #: 388
Case: 2:20-cv-02982-JLG-KAJ
  Franklin                       Doc #:
           County Ohio Clerk of Courts of 2 Filed:
                                          the      06/10/20
                                              Common   Pleas-Page:  15511of6:57
                                                              2020 May      193PM-20CV003156
                                                                                PAGEID #: 389
Case: 2:20-cv-02982-JLG-KAJ
  Franklin                       Doc #:
           County Ohio Clerk of Courts of 2 Filed:
                                          the      06/10/20
                                              Common   Pleas-Page:  15611of6:57
                                                              2020 May      193PM-20CV003156
                                                                                PAGEID #: 390
Case: 2:20-cv-02982-JLG-KAJ
  Franklin                       Doc #:
           County Ohio Clerk of Courts of 2 Filed:
                                          the      06/10/20
                                              Common   Pleas-Page:  15711of6:57
                                                              2020 May      193PM-20CV003156
                                                                                PAGEID #: 391
Case: 2:20-cv-02982-JLG-KAJ
  Franklin                       Doc #:
           County Ohio Clerk of Courts of 2 Filed:
                                          the      06/10/20
                                              Common   Pleas-Page:  15811of6:57
                                                              2020 May      193PM-20CV003156
                                                                                PAGEID #: 392
Case: 2:20-cv-02982-JLG-KAJ
  Franklin                       Doc #:
           County Ohio Clerk of Courts of 2 Filed:
                                          the      06/10/20
                                              Common   Pleas-Page:  15911of6:57
                                                              2020 May      193PM-20CV003156
                                                                                PAGEID #: 393
Case: 2:20-cv-02982-JLG-KAJ
  Franklin                       Doc #:
           County Ohio Clerk of Courts of 2 Filed:
                                          the      06/10/20
                                              Common   Pleas-Page:  16011of6:57
                                                              2020 May      193PM-20CV003156
                                                                                PAGEID #: 394
Case: 2:20-cv-02982-JLG-KAJ
  Franklin                       Doc #:
           County Ohio Clerk of Courts of 2 Filed:
                                          the      06/10/20
                                              Common   Pleas-Page:  16111of6:57
                                                              2020 May      193PM-20CV003156
                                                                                PAGEID #: 395
Case: 2:20-cv-02982-JLG-KAJ
  Franklin                       Doc #:
           County Ohio Clerk of Courts of 2 Filed:
                                          the      06/10/20
                                              Common   Pleas-Page:  16211of6:57
                                                              2020 May      193PM-20CV003156
                                                                                PAGEID #: 396
Case: 2:20-cv-02982-JLG-KAJ
  Franklin                       Doc #:
           County Ohio Clerk of Courts of 2 Filed:
                                          the      06/10/20
                                              Common   Pleas-Page:  16311of6:57
                                                              2020 May      193PM-20CV003156
                                                                                PAGEID #: 397
Case: 2:20-cv-02982-JLG-KAJ
  Franklin                       Doc #:
           County Ohio Clerk of Courts of 2 Filed:
                                          the      06/10/20
                                              Common   Pleas-Page:  16411of6:57
                                                              2020 May      193PM-20CV003156
                                                                                PAGEID #: 398
Case: 2:20-cv-02982-JLG-KAJ
  Franklin                       Doc #:
           County Ohio Clerk of Courts of 2 Filed:
                                          the      06/10/20
                                              Common   Pleas-Page:  16511of6:57
                                                              2020 May      193PM-20CV003156
                                                                                PAGEID #: 399
Case: 2:20-cv-02982-JLG-KAJ
  Franklin                       Doc #:
           County Ohio Clerk of Courts of 2 Filed:
                                          the      06/10/20
                                              Common   Pleas-Page:  16611of6:57
                                                              2020 May      193PM-20CV003156
                                                                                PAGEID #: 400
Case: 2:20-cv-02982-JLG-KAJ
  Franklin                       Doc #:
           County Ohio Clerk of Courts of 2 Filed:
                                          the      06/10/20
                                              Common   Pleas-Page:  16711of6:57
                                                              2020 May      193PM-20CV003156
                                                                                PAGEID #: 401
Case: 2:20-cv-02982-JLG-KAJ
  Franklin                       Doc #:
           County Ohio Clerk of Courts of 2 Filed:
                                          the      06/10/20
                                              Common   Pleas-Page:  16811of6:57
                                                              2020 May      193PM-20CV003156
                                                                                PAGEID #: 402
Case: 2:20-cv-02982-JLG-KAJ
  Franklin                       Doc #:
           County Ohio Clerk of Courts of 2 Filed:
                                          the      06/10/20
                                              Common   Pleas-Page:  16911of6:57
                                                              2020 May      193PM-20CV003156
                                                                                PAGEID #: 403
Case: 2:20-cv-02982-JLG-KAJ
  Franklin                       Doc #:
           County Ohio Clerk of Courts of 2 Filed:
                                          the      06/10/20
                                              Common   Pleas-Page:  17011of6:57
                                                              2020 May      193PM-20CV003156
                                                                                PAGEID #: 404
Case: 2:20-cv-02982-JLG-KAJ
  Franklin                       Doc #:
           County Ohio Clerk of Courts of 2 Filed:
                                          the      06/10/20
                                              Common   Pleas-Page:  17111of6:57
                                                              2020 May      193PM-20CV003156
                                                                                PAGEID #: 405
Case: 2:20-cv-02982-JLG-KAJ
  Franklin                       Doc #:
           County Ohio Clerk of Courts of 2 Filed:
                                          the      06/10/20
                                              Common   Pleas-Page:  17211of6:57
                                                              2020 May      193PM-20CV003156
                                                                                PAGEID #: 406
Case: 2:20-cv-02982-JLG-KAJ
  Franklin                       Doc #:
           County Ohio Clerk of Courts of 2 Filed:
                                          the      06/10/20
                                              Common   Pleas-Page:  17311of6:57
                                                              2020 May      193PM-20CV003156
                                                                                PAGEID #: 407
Case: 2:20-cv-02982-JLG-KAJ
  Franklin                       Doc #:
           County Ohio Clerk of Courts of 2 Filed:
                                          the      06/10/20
                                              Common   Pleas-Page:  17411of6:57
                                                              2020 May      193PM-20CV003156
                                                                                PAGEID #: 408
Case: 2:20-cv-02982-JLG-KAJ
  Franklin                       Doc #:
           County Ohio Clerk of Courts of 2 Filed:
                                          the      06/10/20
                                              Common   Pleas-Page:  17511of6:57
                                                              2020 May      193PM-20CV003156
                                                                                PAGEID #: 409
Case: 2:20-cv-02982-JLG-KAJ
  Franklin                       Doc #:
           County Ohio Clerk of Courts of 2 Filed:
                                          the      06/10/20
                                              Common   Pleas-Page:  17611of6:57
                                                              2020 May      193PM-20CV003156
                                                                                PAGEID #: 410
Case: 2:20-cv-02982-JLG-KAJ
  Franklin                       Doc #:
           County Ohio Clerk of Courts of 2 Filed:
                                          the      06/10/20
                                              Common   Pleas-Page:  17711of6:57
                                                              2020 May      193PM-20CV003156
                                                                                PAGEID #: 411
Case: 2:20-cv-02982-JLG-KAJ
  Franklin                       Doc #:
           County Ohio Clerk of Courts of 2 Filed:
                                          the      06/10/20
                                              Common   Pleas-Page:  17811of6:57
                                                              2020 May      193PM-20CV003156
                                                                                PAGEID #: 412
Case: 2:20-cv-02982-JLG-KAJ
  Franklin                       Doc #:
           County Ohio Clerk of Courts of 2 Filed:
                                          the      06/10/20
                                              Common   Pleas-Page:  17911of6:57
                                                              2020 May      193PM-20CV003156
                                                                                PAGEID #: 413
Case: 2:20-cv-02982-JLG-KAJ
  Franklin                       Doc #:
           County Ohio Clerk of Courts of 2 Filed:
                                          the      06/10/20
                                              Common   Pleas-Page:  18011of6:57
                                                              2020 May      193PM-20CV003156
                                                                                PAGEID #: 414
Case: 2:20-cv-02982-JLG-KAJ
  Franklin                       Doc #:
           County Ohio Clerk of Courts of 2 Filed:
                                          the      06/10/20
                                              Common   Pleas-Page:  18111of6:57
                                                              2020 May      193PM-20CV003156
                                                                                PAGEID #: 415
Case: 2:20-cv-02982-JLG-KAJ
  Franklin                       Doc #:
           County Ohio Clerk of Courts of 2 Filed:
                                          the      06/10/20
                                              Common   Pleas-Page:  18211of6:57
                                                              2020 May      193PM-20CV003156
                                                                                PAGEID #: 416
Case: 2:20-cv-02982-JLG-KAJ
  Franklin                       Doc #:
           County Ohio Clerk of Courts of 2 Filed:
                                          the      06/10/20
                                              Common   Pleas-Page:  18311of6:57
                                                              2020 May      193PM-20CV003156
                                                                                PAGEID #: 417
Case: 2:20-cv-02982-JLG-KAJ
  Franklin                       Doc #:
           County Ohio Clerk of Courts of 2 Filed:
                                          the      06/10/20
                                              Common   Pleas-Page:  18411of6:57
                                                              2020 May      193PM-20CV003156
                                                                                PAGEID #: 418
Case: 2:20-cv-02982-JLG-KAJ
  Franklin                       Doc #:
           County Ohio Clerk of Courts of 2 Filed:
                                          the      06/10/20
                                              Common   Pleas-Page:  18511of6:57
                                                              2020 May      193PM-20CV003156
                                                                                PAGEID #: 419
Case: 2:20-cv-02982-JLG-KAJ
  Franklin                       Doc #:
           County Ohio Clerk of Courts of 2 Filed:
                                          the      06/10/20
                                              Common   Pleas-Page:  18611of6:57
                                                              2020 May      193PM-20CV003156
                                                                                PAGEID #: 420
Case: 2:20-cv-02982-JLG-KAJ
  Franklin                       Doc #:
           County Ohio Clerk of Courts of 2 Filed:
                                          the      06/10/20
                                              Common   Pleas-Page:  18711of6:57
                                                              2020 May      193PM-20CV003156
                                                                                PAGEID #: 421
Case: 2:20-cv-02982-JLG-KAJ
  Franklin                       Doc #:
           County Ohio Clerk of Courts of 2 Filed:
                                          the      06/10/20
                                              Common   Pleas-Page:  18811of6:57
                                                              2020 May      193PM-20CV003156
                                                                                PAGEID #: 422
Case: 2:20-cv-02982-JLG-KAJ
  Franklin                       Doc #:
           County Ohio Clerk of Courts of 2 Filed:
                                          the      06/10/20
                                              Common   Pleas-Page:  18911of6:57
                                                              2020 May      193PM-20CV003156
                                                                                PAGEID #: 423
Case: 2:20-cv-02982-JLG-KAJ
  Franklin                       Doc #:
           County Ohio Clerk of Courts of 2 Filed:
                                          the      06/10/20
                                              Common   Pleas-Page:  19011of6:57
                                                              2020 May      193PM-20CV003156
                                                                                PAGEID #: 424
Case: 2:20-cv-02982-JLG-KAJ
  Franklin                       Doc #:
           County Ohio Clerk of Courts of 2 Filed:
                                          the      06/10/20
                                              Common   Pleas-Page:  19111of6:57
                                                              2020 May      193PM-20CV003156
                                                                                PAGEID #: 425
Case: 2:20-cv-02982-JLG-KAJ
  Franklin                       Doc #:
           County Ohio Clerk of Courts of 2 Filed:
                                          the      06/10/20
                                              Common   Pleas-Page:  19211of6:57
                                                              2020 May      193PM-20CV003156
                                                                                PAGEID #: 426
Case: 2:20-cv-02982-JLG-KAJ
  Franklin                       Doc #:
           County Ohio Clerk of Courts of 2 Filed:
                                          the      06/10/20
                                              Common   Pleas-Page:  19311of6:57
                                                              2020 May      193PM-20CV003156
                                                                                PAGEID #: 427
